Citation Nr: 0812074	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-39 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
and gout of the left foot and ankle.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The veteran had active service from November 1974 until 
November 1978 and subsequent service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  A videoconference hearing was held 
before the undersigned acting Veterans Law Judge in January 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially asserts that he has a left foot or 
ankle disorder that was incurred in service.  He reports that 
he sustained injuries to the ankle and foot during service, 
and this required surgery after service.  During the hearing 
held in January 2008, he recounted developing foot problems 
after long marches during his active service with the Marine 
Corps.  

Additionally, in his January 2008 hearing, he indicated that 
his foot disorder was reinjured during a physical fitness 
test with the National Guard.  Although service records have 
been associated with the claims file, his National Guard 
records have not been so associated.  These records may be 
probative to the veteran's claim and should be obtained prior 
to an adjudication of the appeal.  Additionally, all periods 
of active duty for training (ACDUTRA), and inactive duty for 
training (INACDUTRA) during his National Guard service should 
also be verified.  

The veteran also reported that he received treatment for his 
foot from his family physician Dr. Cecil Parker and from a 
Dr. Wariski, during his hearing.  These records are not 
associated with the claims file and no attempt has been made 
to obtain these medical records.  These records must be 
requested prior to Board review of the appellant's claim. 

The Board notes that the veteran was not provided a VA 
examination in regards to his claim.  Such a VA medical 
opinion should be obtained to determine whether it is at 
least as likely as not that he has a current disability 
related to service.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should request documentation 
showing the veteran's specific dates of 
active service, active duty for 
training and/or inactive duty training, 
as well as any medical records 
associated with his service.  If no 
such records exist, that finding should 
be documented in the claims file.

2. The RO/AMC should contact the 
veteran and request information 
concerning his medical treatment 
following his discharge, including all 
his treatment providers related to his 
claimed left foot or ankle disorder not 
already of record.  After obtaining the 
necessary authorizations from the 
veteran, the RO/AMC should then obtain 
the veteran's applicable medical 
records and associate them with the 
claims file, specifically including the 
records identified during the hearing, 
of Dr. Cecil Parker and Dr. Wariski.  

3.  After the requested medical records 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any left 
foot or ankle disorder found to be 
present.  The claims folder should be 
made available to and be reviewed by 
the examiner. All indicated studies 
should be performed, and all findings 
should be reported in detail. The 
examiner should opine as to whether it 
is at least as likely as not that any 
left ankle or foot disorder found to be 
present had its onset in or is related 
to service, including his National 
Guard service.  In discussing his/her 
opinions, the examiner should 
acknowledge the veteran's lay 
statements of record relating to the 
onset of the veteran's disorder.  The 
rationale for all opinions expressed 
should be provided in a legible report.

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
